DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed September 9th, 2022 have been entered. Claims 1-19 are cancelled, new claims 20-33 remain pending in the application. New Drawing and Claim Objections, alongside 112a and 112b Rejections are necessitated in light of applicant’s amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
"at least one first longitudinal beam of the first support bracket and the at least one second longitudinal beam of the second support bracket are offset-arranged in the longitudinal direction to avoid interferences between the first support bracket and the second bracket when the first bed unit and the second bed unit are laid to each other at a folded state" of claims 20 and 27; alongside 
“the first end being misaligned with the second end in the longitudinal direction” of claim 20 and 
“the first lateral beams is located outside the second lateral beam” of claims 20 and 27 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 and 27 are objected to because of the following informalities:  "wherein the at last one first longitudinal beam includes two first longitudinal beams" should probably read as "wherein the at [[last]] least one first longitudinal beam includes two first longitudinal beams".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20 and 27 both recite the limitations “at least one first longitudinal beam of the first support bracket and the at least one second longitudinal beam of the second support bracket are offset-arranged in the longitudinal direction” alongside “the first lateral beams is located outside the second lateral beam”; and claim 20 additionally recites the limitation “the first end being misaligned with the second end in the longitudinal direction”. Notably, of the limitations above, it is unclear where possession is found for the offset arrangement to be in the longitudinal direction and is confusing to construe when the cartesian system established by applicant has already set forth the platforms to be arranged in the longitudinal direction. Applicant’s figures and prior claims appear to state the offset arrangement in the lateral direction, or perhaps along the longitudinal direction (where support is found in [0050] “misaligned… along the longitudinal direction”). Applicant does not appear to avail possession of the claimed subject matter above particularly with the cartesian system already established and may just be the result of a typographical error. 
Regarding the limitation concerning “beams” there do not appear to be a plurality of beams of the first lateral beam(s) that would be disposed outside of the second lateral beam. Clarity and explanation are respectfully required.
However, for the purposes of examination the limitations cited above are construed to respectively read as “in the [[longitudinal]] lateral direction” “the first lateral [[beams]] beam is located outside the second lateral beam” and “[[in]] along the longitudinal direction”.
Claims 21-26 and 28-33 are additionally rejected under 35 U.S.C. 112a or pre-AIA  35 U.S.C 112 first paragraph as being dependent on a rejected antecedent claim (claims 20 and 27).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 27, the limitations “the first lateral beams is located outside the second lateral beam” is recited. There is confusing antecedent basis as the first lateral beam has only been introduced in a singular form (e.g. ‘a first lateral beam’) but has not been introduced as a plurality or set or group or otherwise, though it appears this may be a potential typographical error. For the purposes of examination, the limitation “the first lateral beams is located outside the second lateral beam” is construed to read as “the first lateral [[beams]] beam is located outside the second lateral beam”.
Further regarding claims 20 and 27, the limitations “the first support bracket includes at least one first longitudinal beam…the second support bracket includes at least one second longitudinal beam” and “the at {least} one first longitudinal beam includes two first longitudinal beams…the at least one second longitudinal beam includes two second longitudinal beams” are recited in the same claim. Notably, there is a degree of confusion as to the overall scope of the claim as applicant is claiming both a broader limitation “at least one” with a more narrow limitation “includes two” in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the limitation concerning “at least one first longitudinal beam… at least one second longitudinal beam” is construed as “wherein the first support bracket includes [[at least one]] two first longitudinal beams extending in the longitudinal direction, the second support bracket includes [[at least one]] two second longitudinal beams extending in the longitudinal direction”. However, caution is advised in any amendment to reflect similar language in the surrounding limitations to avoid potential 112b Rejections of antecedent basis issue.
Claims 21-26 and 28-33 are additionally rejected under 35 U.S.C. 112b or pre-AIA  35 U.S.C 112 second paragraph as being dependent on a rejected antecedent claim (claims 20 and 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22, 24-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pub. No. 20200214463); hereafter “Xie” in view of Brindisi (U.S. Pat. No. 3121237) alongside Shan et al. (U.S. Pub. No. 20190239653); hereafter “Shan”, with Shan used as an additional teaching reference. It is considered that the information pertinent and disclosed in FIG. 10 and 11 has been appropriately disclosed in the previously filed provisional applications 62/796154 and 62/796172 both filed January 24th, 2019.
Regarding claim 20, Xie discloses (FIGS. 1, 2, 6, 9A, 10, and 11) a foldable bed comprising: 
a first bed unit (correspondent to 121/122/271/183-185; FIGS. 1 and 10) comprising a first platform part (correspondent to 183-185; FIG. 1) and a first support bracket (correspondent to 121/122/271; FIGS. 6 and 10) mounted at an underside of the first platform (as illustrated between FIGS. 1-3); 
a second bed unit (correspondent to 111/112/272/181/182; FIGS. 1 and 10) connected to the first bed unit, the second bed unit comprising a second platform part (correspondent to 181/182; FIG. 1) and a second support bracket (correspondent to 111/112/272; FIGS. 6 and 10) mounted at an underside of the second platform part (As illustrated between FIGS. 1-3); and 
wherein the second platform part and the first platform part cooperatively form a platform of the bed for supporting a load (As illustrated in FIG. 1), the platform defining a longitudinal direction (as illustrated in FIGS. 1 and 2), a thickness direction (as illustrated in FIGS. 1, 6, and 10) and a lateral direction perpendicular to the longitudinal direction and the thickness direction (As illustrated between FIGS. 1, 2, 6, 10, and 11), the first platform part and the second platform part being distributed in the longitudinal direction (as illustrated by the sequence of platform parts in FIGS. 1-3);
wherein the first support bracket includes at least one first longitudinal beam (121; FIGS. 6 and 10) extending in the longitudinal direction (as illustrated in FIG. 10), the second support bracket includes at least one second longitudinal beam (121; FIG. 10) extending in the longitudinal direction (As illustrated in FIG. 10);
wherein the at last one first longitudinal beam includes two first longitudinal beams (121/122; FIG. 10) spaced along the lateral direction (as illustrated between FIGS. 6 and 10), the at least one second longitudinal beam includes two second longitudinal beams (111/112; FIG. 10) spaced along the lateral direction (as illustrated between FIGS. 6 and 10), each of the first longitudinal beams has a first end rotatably connected to a second end of one corresponding second longitudinal beam (As illustrated between FIGS. 10 and 11);
wherein a first lateral beam (124; FIG. 10) is connected between the two spaced first longitudinal beams, a second lateral beam (115; FIG. 4) is connected between the two spaced second longitudinal beams, the second longitudinal beam (correspondent 111; FIG. 6) has a longitudinal length less than that of the first longitudinal beam (correspondent 121; FIG. 6) such that the first lateral beam[[s]] is located outside the second lateral beam in the longitudinal direction after the first support bracket and the second support bracket are laid into each other (as observable in FIG. 6; wherein the first longitudinal beams are eminently longer than the second longitudinal beams such that the first lateral beam is outside the second lateral beam in the longitudinal direction).
However, Xie does not explicitly disclose wherein the first longitudinal beam and the second longitudinal beam are offset-arranged in a lateral direction to avoid interference between the first longitudinal beam and the second longitudinal beam when the first bed unit and the second bed unit are laid to each other at a folded state; and with the first end of the first longitudinal beams being misaligned with the second ends of the second longitudinal beams in the longitudinal direction; and wherein when the bed is at the folded state, the first and second longitudinal beams are overlapped in the thickness direction and a distance between inner surfaces of the folded first and second platform parts is substantially equal to a thickness of the first support bracket or the second support bracket; nor wherein each of the first longitudinal beams defines an avoidance cutout at a position corresponding to a portion of the second lateral beam such that when the first support bracket and the second support bracket are laid into each other at the folded state, the portions of the second lateral beam are received in the avoidance cutouts respectively to avoid interference between the first longitudinal beams and the second lateral beam, the avoidance cutout being located between the first lateral beam and the first end of the first longitudinal beam.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) are offset arranged (as illustrated in FIGS. 1 and 2) such that in the folded state (as illustrated in FIG. 1) the first and second longitudinal beams are overlapped in the thickness direction and avoid interference with each other (as illustrated in FIG. 1) and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket (as illustrated in FIG. 1), and wherein each of the first longitudinal beams defines an avoidance cutout (through 44; FIGS. 1-3) at a position corresponding to a portion of the second lateral beam such that when the first support bracket and the second support bracket are laid into each other at the folded state, the portions of the second lateral beam are received in the avoidance cutouts respectively to avoid interference between the first longitudinal beams and the second lateral beam, the avoidance cutout being located between the first lateral beam and the first end of the first longitudinal beam.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the offset arrangement and lateral distance between the two first longitudinal beams being less than a lateral distance between the two second longitudinal beams, alongside the avoidance cutout provided (through 44; FIG. 2) as Brindisi demonstrates (FIGS. 1-3) into the assembly/configuration of Xie (As illustrated in FIGS. 1-3, and 10-11). Where the results would have been predictable as both Brindisi and Xie are concerned with folding up bedding arrangements in the longitudinal direction (or otherwise possessing a lateral axis of rotational coupling). And while the configuration contributions of Brindisi is desired, the results would be further predictable in light of Shan similarly presenting a bi-folding bedding assembly with avoidance cutouts to accommodate lateral beams at arbitrary lengths along the first/second longitudinal beams. Wherein advantageously, the simpler folding/lay-in construction of Brindisi (as illustrated in FIG. 2; about 54) being incorporated into Xie would result in a simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system. It is to be understood the avoidance cutout of Brindisi is incorporated in the combination proposed above to accommodate the more tightly closeable nature of the combination of Xie in view of Brindisi in a manner similar to the lateral beam of Brindisi (about the bar nearest arrow 20; FIG. 2) accommodated in the avoidance cutout (about 44; FIG. 2).
For the sake of conciseness, the Rejections hereafter are to be understood to refer to the Xie reference unless otherwise clarified in the preamble or elsewhere in the body of the Rejection itself.
Regarding claim 21, Xie in view of Brindisi and Shan discloses (FIGS. 9A) the foldable bed of claim 20, wherein the first bed unit and the second bed unit are connected by at least one connecting bar (279/278a; FIG. 9A) extending in the longitudinal direction (as illustrated in FIG. 9A), and the at least one connecting bar includes a first bar portion (279) detachably connected to the first support bracket (through 271c) and a second bar portion (278a) detachably connected to the second support bracket (through 276a).
Regarding claim 22, Xie in view of Brindisi and Shan discloses (FIGS. 2, 3, 6, 10) the foldable bed of claim 21, wherein a first actuator (160; FIG. 3) is connected to the first platform part and the first support bracket (as illustrated in FIG. 3) for driving the first platform part to move relative to the first support bracket (as illustrated in FIG. 2), and a second actuator (140; FIG. 3) is connected to the second platform part and the second support bracket (as illustrated in FIG. 3) for driving the second platform part to move relative to the second support bracket (as illustrated in FIG. 2), the first actuator and the second actuator being offset-arranged in the lateral direction.
Regarding claim 24, Xie in view of Brindisi and Shan discloses (FIGS. 9A) the foldable bed of claim 20, wherein a stop unit (about 272c; FIG. 9A) is arranged between the first platform part and the second platform part for preventing the first platform part and the second platform part from rotating relative to each other when the bed is at the unfolded state (as illustrated in FIG. 9A).
Regarding claim 25, Xie in view of Brindisi and Shan discloses (FIGS. 9A and 9B) the foldable bed of claim 24, wherein the stop unit comprises a pair of mounting bases (correspondent to 271/272) respectively mounted to the first and second platform parts (as illustrated in FIG. 9A), a connecting rod (279) connected between the mounting bases and a restricting member (278) connected to the connecting rod and configured to prevent the connecting rod from moving off from the mounting bases (as illustrated between FIGS. 9A and 9B), the mounting bases being plate-shaped (as illustrated in FIG. 10) and arranged perpendicular to the longitudinal direction (as illustrated in FIG. 10, the plate-shaped mounting bases have a normal surface arranged perpendicular to the longitudinal direction), the pair of mounting bases being spaced from each other in the longitudinal direction (as illustrated in FIG. 10 and considered in the combination of Xie in view of Brindisi as set forth above).
Regarding claim 26, Xie in view of Brindisi and Shan discloses (FIGS. 9A and 11) the foldable bed of claim 25, wherein each of the mounting bases comprises an end mounted to the platform (about 271/272 nearest 122/112 nearest plate portions; FIG. 11 (or 121/111; FIG. 9A) and an opposite end away from the platform (protrusion of 271c/272c), the opposite end defines a through hole (as illustrated in FIG. 9A), the connecting rod extending through the through holes (271c/272c as illustrated in FIG. 9A), the restricting member being mounted to an end of the connecting rod (as illustrated in FIG. 9A).
Regarding claim 27, Xie discloses (FIGS. 1, 3, 6, 9A, 10, and 11) a foldable bed, comprising: 
a support member (correspondent to 111/112/272 and 121/122/271; FIG. 10) comprising a first support bracket (correspondent to 121/122/271) comprising at least one first longitudinal beam (121; FIG. 10) extending along a longitudinal direction of the foldable bed (as illustrated in FIG. 10) and a second support bracket (correspondent to 111/112/272) comprising at least one second longitudinal beam (111; FIG. 10) extending along the longitudinal direction of the foldable bed (as illustrated in FIG. 10); and 
a platform (correspondent to 181-185; FIG. 1) for supporting a load, the platform comprising a first platform part (183-185) supported on the first support bracket and a second platform part (181/182) supported on the second support bracket (as illustrated between FIGS. 1, 3, and 10), 
wherein the first support bracket is rotatably connected to the second support bracket (through 272/271; FIG. 10) such that the first platform part and the second platform part are rotatable relative to each other between a folded state and an unfolded state (As illustrated between FIGS. 1 and 6, and 10 and 11);
wherein the at last one first longitudinal beam includes two first longitudinal beams (121/122; FIG. 10) spaced along the lateral direction (as illustrated between FIGS. 6 and 10), the at least one second longitudinal beam includes two second longitudinal beams (111/112; FIG. 10) spaced along the lateral direction (as illustrated between FIGS. 6 and 10), each of the first longitudinal beams has a first end rotatably connected to a second end of one corresponding second longitudinal beam (As illustrated between FIGS. 10 and 11);
wherein a first lateral beam (124; FIG. 10) is connected between the two spaced first longitudinal beams, a second lateral beam (115; FIG. 4) is connected between the two spaced second longitudinal beams, the second longitudinal beam (correspondent 111; FIG. 6) has a longitudinal length less than that of the first longitudinal beam (correspondent 121; FIG. 6) such that the first lateral beam[[s]] is located outside the second lateral beam in the longitudinal direction after the first support bracket and the second support bracket are laid into each other (as observable in FIG. 6; wherein the first longitudinal beams are eminently longer than the second longitudinal beams such that the first lateral beam is outside the second lateral beam in the longitudinal direction).
However, Xie does not explicitly disclose wherein the first longitudinal beam and the second longitudinal beam are offset-arranged in a lateral direction to avoid interference between the first longitudinal beam and the second longitudinal beam when the first bed unit and the second bed unit are laid to each other at a folded state; and with the first end of the first longitudinal beams being misaligned with the second ends of the second longitudinal beams in the longitudinal direction; and wherein when the bed is at the folded state, the first and second longitudinal beams are overlapped in the thickness direction; nor wherein each of the first longitudinal beams defines an avoidance cutout at a position corresponding to a portion of the second lateral beam such that when the first support bracket and the second support bracket are laid into each other at the folded state, the portions of the second lateral beam are received in the avoidance cutouts respectively to avoid interference between the first longitudinal beams and the second lateral beam, the avoidance cutout being located between the first lateral beam and the first end of the first longitudinal beam.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) are offset arranged (as illustrated in FIGS. 1 and 2) such that in the folded state (as illustrated in FIG. 1) the first and second longitudinal beams are overlapped in the thickness direction and avoid interference with each other (as illustrated in FIG. 1) and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket (as illustrated in FIG. 1), and wherein each of the first longitudinal beams defines an avoidance cutout (through 44; FIGS. 1-3) at a position corresponding to a portion of the second lateral beam such that when the first support bracket and the second support bracket are laid into each other at the folded state, the portions of the second lateral beam are received in the avoidance cutouts respectively to avoid interference between the first longitudinal beams and the second lateral beam, the avoidance cutout being located between the first lateral beam and the first end of the first longitudinal beam.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the offset arrangement and lateral distance between the two first longitudinal beams being less than a lateral distance between the two second longitudinal beams, alongside the avoidance cutout provided (through 44; FIG. 2) as Brindisi demonstrates (FIGS. 1-3) into the assembly/configuration of Xie (As illustrated in FIGS. 1-3, and 10-11). Where the results would have been predictable as both Brindisi and Xie are concerned with folding up bedding arrangements in the longitudinal direction (or otherwise possessing a lateral axis of rotational coupling). And while the configuration contributions of Brindisi is desired, the results would be further predictable in light of Shan similarly presenting a bi-folding bedding assembly with avoidance cutouts to accommodate lateral beams at arbitrary lengths along the first/second longitudinal beams. Wherein advantageously, the simpler folding/lay-in construction of Brindisi (as illustrated in FIG. 2; about 54) being incorporated into Xie would result in a simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system. It is to be understood the avoidance cutout of Brindisi is incorporated in the combination proposed above to accommodate the more tightly closeable nature of the combination of Xie in view of Brindisi in a manner similar to the lateral beam of Brindisi (about the bar nearest arrow 20; FIG. 2) accommodated in the avoidance cutout (about 44; FIG. 2).
For the sake of conciseness, the Rejections hereafter are to be understood to refer to the Xie reference unless otherwise clarified in the preamble or elsewhere in the body of the Rejection itself
Regarding claim 28, Xie in view of Brindisi and Shan discloses (FIGS. 2, 3, 6, 10) the foldable bed of claim 27, wherein a first actuator (160; FIG. 3) is connected to the first platform part and the first support bracket (as illustrated in FIG. 3) for driving the first platform part to move relative to the first support bracket (as illustrated in FIG. 2), and a second actuator (140; FIG. 3) is connected to the second platform part and the second support bracket (as illustrated in FIG. 3) for driving the second platform part to move relative to the second support bracket (as illustrated in FIG. 2), the first actuator and the second actuator being offset-arranged in the lateral direction.
Regarding claim 30, Xie in view of Brindisi and Shan discloses (FIGS. 9A) the foldable bed of claim 27, wherein a stop unit (about 272c; FIG. 9A) is arranged between the first platform part and the second platform part for preventing the first platform part and the second platform part from rotating relative to each other when the bed is at the unfolded state (as illustrated in FIG. 9A).
Regarding claim 31, Xie in view of Brindisi and Shan discloses (FIGS. 9A and 9B) the foldable bed of claim 30, wherein the stop unit comprises a pair of mounting bases (correspondent to 271/272) respectively mounted to the first and second platform parts (as illustrated in FIG. 9A), a connecting rod (279) connected between the mounting bases and a restricting member (278) connected to the connecting rod and configured to prevent the connecting rod from moving off from the mounting bases (as illustrated between FIGS. 9A and 9B), the mounting bases being plate-shaped (as illustrated in FIG. 10) and arranged perpendicular to the longitudinal direction (as illustrated in FIG. 10, the plate-shaped mounting bases have a normal surface arranged perpendicular to the longitudinal direction), the pair of mounting bases being spaced from each other in the longitudinal direction (as illustrated in FIG. 10 and considered in the combination of Xie in view of Brindisi as set forth above).
Regarding claim 32, Xie in view of Brindisi and Shan discloses (FIGS. 9A and 11) the foldable bed of claim 31, wherein each of the mounting bases comprises an end mounted to the platform (about 271/272 nearest 122/112 nearest plate portions; FIG. 11 (or 121/111; FIG. 9A) and an opposite end away from the platform (protrusion of 271c/272c), the opposite end defines a through hole (as illustrated in FIG. 9A), the connecting rod extending through the through holes (271c/272c as illustrated in FIG. 9A), the restricting member being mounted to an end of the connecting rod (as illustrated in FIG. 9A).
Regarding claim 33, Xie in view of Brindisi and Shan discloses (Brindisi: FIGS. 1) the foldable bed of claim 27, wherein when the first support bracket and the second support bracket are laid into each other at the folded state, a distance between inner surfaces of the folded first and second platform parts is substantially equal to a thickness of the first support bracket or the second support bracket ((as illustrated in FIG. 1)
Claims 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Brindisi and Shan, in further view of itself.
Regarding claim 23, Xie in view of Brindisi and Shan discloses (FIGS. 1-4) the foldable bed of claim 22, wherein the first platform part (183-185; FIG. 1) includes a first flat plate portion (183) adjacent the second platform part (correspondent 181/182; FIG. 1), and the first actuator (160; FIG. 3) has one end rotatably connected to another first lateral beam (123; FIG. 13) connected between the two spaced first longitudinal beams (as illustrated in FIG. 3); 
and wherein the second platform part (181/182; FIG. 1) includes a second flat plate portion (182; FIG. 1) adjacent the first flat plate portion (as illustrated in FIG. 1), and the second actuator (140; FIG. 3) has one end.
However, while Xie discloses backrest portions, thigh support portions, and leg support portions with actuators connected to the thigh and backrest portions (the first actuator to the thigh, and the second actuator to the backrest portion), Xie does not explicitly disclose a backrest portion rotatably connected with the first flat plate portion and away from the second platform part, the other opposite end of the first actuator rotatably connected to the backrest portion; nor a thigh support portion rotatably connected to the second flat plate portion, and a leg support portion rotatably connected to the thigh support portion; with the other opposite end of the second actuator rotatably connected to the thigh support portion.
Regardless, Xie (in view of Brindisi and Shan) discloses the claimed invention except for the backrest portions and the thigh/leg portions being reversed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the allocation of the backrest portions and the thigh/leg portions, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as Xie demonstrates at least one symmetrically distributed plurality of support portions. Where there is a lack of criticality as to whether the backrest portion and the leg/thigh portions are distributed toward one end or the other (one of lesser longitudinal beam length and another greater). With no particularity as to the allocation of the particular section to the particular or respective lengthed longitudinal beam; where applicant only appears to convey that the backrest and leg/thigh portions are merely located, effectively, upon the respective first and second longitudinal beams amongst several embodiments.
Regarding claim 29, Xie in view of Brindisi and Shan discloses (FIGS. 1-4) the foldable bed of claim 28, wherein the first platform part (183-185; FIG. 1) includes a first flat plate portion (183) adjacent the second platform part (correspondent 181/182; FIG. 1), and the first actuator (160; FIG. 3) has one end rotatably connected to another first lateral beam (123; FIG. 13) connected between the two spaced first longitudinal beams (as illustrated in FIG. 3); 
and wherein the second platform part (181/182; FIG. 1) includes a second flat plate portion (182; FIG. 1) adjacent the first flat plate portion (as illustrated in FIG. 1), and the second actuator (140; FIG. 3) has one end.
However, while Xie discloses backrest portions, thigh support portions, and leg support portions with actuators connected to the thigh and backrest portions (the first actuator to the thigh, and the second actuator to the backrest portion), Xie does not explicitly disclose a backrest portion rotatably connected with the first flat plate portion and away from the second platform part, the other opposite end of the first actuator rotatably connected to the backrest portion; nor a thigh support portion rotatably connected to the second flat plate portion, and a leg support portion rotatably connected to the thigh support portion; with the other opposite end of the second actuator rotatably connected to the thigh support portion.
Regardless, Xie (in view of Brindisi and Shan) discloses the claimed invention except for the backrest portions and the thigh/leg portions being reversed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the allocation of the backrest portions and the thigh/leg portions, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as Xie demonstrates at least one symmetrically distributed plurality of support portions. Where there is a lack of criticality as to whether the backrest portion and the leg/thigh portions are distributed toward one end or the other (one of lesser longitudinal beam length and another greater). With no particularity as to the allocation of the particular section to the particular or respective lengthed longitudinal beam; where applicant only appears to convey that the backrest and leg/thigh portions are merely located, effectively, upon the respective first and second longitudinal beams amongst several embodiments.
Response to Arguments
Applicant's arguments filed September 9th, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks (pages 7 and 10), filed September 9th, 2022, with respect to claims 1-19 have been fully considered and are persuasive.  The 103 Rejections of June 23rd, 2022 has been withdrawn. Particularly in light of applicant’s cancellation of claims 1-19.
With regard to applicant’s argument (Remarks: pages 9-10) with respect to none of the references utilizing longitudinal beams of unequal length and a first lateral bar located outside of a second lateral bar; it is respectfully observed by examiner that Xie eminently appears to demonstrate an asymmetric length of first and second longitudinal beams (respectively 121/122 and 111/112; FIGS. 6 with deference to FIGS. 1-4 and 10), with the second longitudinal beams of a length lesser than the first. And further where Brindisi merely avails the avoidance cutout and the offset arrangement of the first and second longitudinal beams.
Examiner agrees that an avoidance cutout is not a mere matter of obvious design choice, however, Brindisi is combined with Xie to advantageously result in a simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system.
With regard to applicant’s second allegation (Remarks: pages 9-10) concerning Xie and Brindisi fail to disclose an avoidance cutout being located between the first lateral beam and the first end, Examiner respectfully disagrees. Notably the combination of Xie with Brindisi poses an asymmetric distribution of longitudinal beam lengths (Xie: Fig. 6), where the use of an avoidance cutout as that shown in Brindisi would pose a similar divet or notch to accommodate engaging halves to fold fully as Brindisi demonstrates. For matters of clarity and fullness of the record, as well as further establishing predictability, Shan is newly introduced which poses a similar avoidance cutout that is between the lateral bar of the end and the first end of the first longitudinal beam (about the assembly’s foldable center).
With regard to applicant’s third allegation (Remarks: page 10) concerning there is no motivation to modify Xie with Brindisi, Examiner respectfully disagrees. While Brindisi does pose four sections, both Xie and Brindisi are concerned with foldable bedding, wherein Brindisi poses a first section (correspondent 18) foldable in half with a second section (correspondent 20), wherein when folded outward does possess a stand supporting the two respective sections in sequence analogous with Xie, while possessing a further third section, the technology of Brindisi is still recognized, and further made predictable in light of the new Shan reference that demonstrates lateral bars with avoidance cutouts of two bedding halved already being contemplated, while Brindisi’s particular configuration of collapsibility is superior in its compactability and reduction of linkages, thereby improving the manufacture of the device by simplifying linkages, and extending longevity thereby by similarly reducing linkages which poses adequate motivation to combine/modify.
Therefore, examiner respectfully is not presently persuaded that Xie in view of Brindisi (alongside Shan now) fails to disclose the features of applicant’s invention and rejects claims 20-33 under grounds of 103 with Xie in view of Brindisi and Shan (and in further view of itself). 
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/5/2022